Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-14, 16 and 18 directed to a method non-elected without traverse.  Accordingly, claims 11-14, 16 and 18 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Hsia on 2/9/2021.

The application has been amended as follows: 
Claims 11-14, 16 and 18 were cancelled.
The word “desired” was removed from line 7 of claim 1.
The word “desired” was removed from line 7 of claim 2.
The word “desired” was removed from line 7 of claim 3.

The word “desired” was removed from line 4 of claim 6.
The word “desired” was removed from line 4 of claim 8.
The word “desired” was removed from line 5 of claim 10.
Reasons for Allowance
	Claims 1-10, 17 and 19 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to provide a granule coating apparatus that comprises coating chamber for accepting a flow of granules to coat the granules wherein after coating the granules fall from a fall height from the application chamber onto a rigid central portion of a rotating wheel containing peripheral apertures wherein the wheel rotation cause the granules to move to the periphery of the wheel by wheel momentum and fall thereafter into a rotating funnel with converging lower walls.
•	The most pertinent prior art (Wolfe et al.) teaches that it is known to use apertured wheels to drop seeds coated in a coating chamber into a rotating funnel. However, in the invention of Wolfe the apertured wheels are actually in the coating chamber and the coating chamber does not have converging lower walls with a funnel underneath.  Further Wolfe does not teach the use of a grain moving means after the coating process.
•	Another prior art (Kaeb et al.) teaches that it is known to move grain and seeds recently coated, away from the coating apparatus using a conveyor system.  However, Kaeb does not teach a coating system structurally similar to the apparatus of the current claims.
•	Another prior art (Bardi et al.) teaches that it is known to move grain and seeds recently coated, away from the coating apparatus using an auger system.  However, Bardi does not teach a coating system structurally similar to the apparatus of the current claims.
•	Another prior art (Long et al.) teaches a conveyor means that runs backwards similar to the one described in claim 1.  However the coating system of Long is not structurally similar to that of the current claims.
•	Another prior art (Odenwald et al.) teaches a conveyor means that runs backwards similar to the one described in claim 1 and the use of an apertured wheel device.  However the coating system 
•	Another prior art (Dunkle et al) teaches a conveyor means that runs backwards similar to the one described in claim 1.  However the coating system of Dunkle is not structurally similar to that of the current claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717